Case 17-16674        Doc 35     Filed 11/19/18     Entered 11/19/18 12:16:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 16674
         Yorketta Ann Agnew

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/31/2017.

         2) The plan was confirmed on 09/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/30/2018.

         5) The case was Dismissed on 07/25/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-16674             Doc 35         Filed 11/19/18    Entered 11/19/18 12:16:14                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,511.00
           Less amount refunded to debtor                                $186.00

 NET RECEIPTS:                                                                                             $2,325.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,228.65
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $96.35
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,325.00

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 America's Financial Choice Inc          Unsecured         230.00        230.26           230.26           0.00       0.00
 Baron's Creditor's Service Corp         Unsecured      2,677.00            NA               NA            0.00       0.00
 Capitalone                              Unsecured         302.00           NA               NA            0.00       0.00
 Chase Bank                              Unsecured         200.00           NA               NA            0.00       0.00
 City Of Berwyn                          Unsecured         200.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     16,000.00     15,831.30        15,831.30            0.00       0.00
 CMRE Financial Services, Inc.           Unsecured         576.00           NA               NA            0.00       0.00
 Comcast Cable                           Unsecured      1,371.00            NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,929.00       1,883.98         1,883.98           0.00       0.00
 Dependon Collection Service             Unsecured         273.00           NA               NA            0.00       0.00
 Duane Ehresman                          Unsecured      1,970.00            NA               NA            0.00       0.00
 Economy Interiors                       Unsecured      5,175.00       6,734.83         6,734.83           0.00       0.00
 Enterprise Rent-A-Car                   Unsecured         222.00           NA               NA            0.00       0.00
 Guaranty Bank                           Unsecured      2,900.00       3,279.19         3,279.19           0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      2,859.00       2,550.00         2,550.00           0.00       0.00
 Illinois Tollway                        Unsecured      1,000.00            NA               NA            0.00       0.00
 Karnad Johnson                          Unsecured         250.00           NA               NA            0.00       0.00
 LVNV Funding LLC                        Unsecured         185.00           NA               NA            0.00       0.00
 NCO Financial Systems, Inc              Unsecured      1,259.00            NA               NA            0.00       0.00
 Nordstrom                               Unsecured      2,200.00            NA               NA            0.00       0.00
 Pacific Management Inc                  Unsecured      2,500.00       2,447.00         2,447.00           0.00       0.00
 Peoples Gas                             Unsecured      1,287.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured     24,131.00     34,406.03        34,406.03            0.00       0.00
 Quantum3 Group                          Unsecured         111.00        256.45           256.45           0.00       0.00
 Rachel Wooten                           Unsecured      7,000.00            NA               NA            0.00       0.00
 Resurgent Capital Services              Unsecured         488.00        736.87           736.87           0.00       0.00
 Sinai Medical Group                     Unsecured          22.00           NA               NA            0.00       0.00
 Southern Auto Finance Company           Unsecured     13,435.00     17,662.10        17,662.10            0.00       0.00
 Sprint                                  Unsecured         621.00           NA               NA            0.00       0.00
 Steve Ativie                            Unsecured         667.00           NA               NA            0.00       0.00
 United Collection Bureau Inc            Unsecured         264.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-16674            Doc 35   Filed 11/19/18    Entered 11/19/18 12:16:14                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
 University of Phoenix            Unsecured           0.00           NA             NA           0.00        0.00
 US Cellular                      Unsecured         404.00           NA             NA           0.00        0.00
 West Suburban Medical Center     Unsecured         100.00           NA             NA           0.00        0.00
 WJ Management                    Unsecured      8,940.00            NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $86,018.01                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $2,325.00
          Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                           $2,325.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-16674        Doc 35      Filed 11/19/18     Entered 11/19/18 12:16:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
